Case 1:20-cv-03015-JMS-MJD Document
                           49D04-2011-1 Filed 11/17/20 Page 1 of 14 PageID
                                    0-CT-037424                              #: 5
                                                                       Filed: 10/22/2020 2:49 PM
                                                                                                                                     Clerk
                                          Marion Superior Court,   Civil Division     4                             Marion County, Indiana




 STATE OF INDIANA                     )       IN   THE MARION COUNTY COURT
                                      388:
 COUNTY OF MARION                             CAUSE NO.:

 MARGARET FORST,
           Plaintiff,


           V.                                                       VVVVVVVVV




 TARGET CORPORATION,

           Defendant.


                                             COMPLAINT FOR DAMAGES

           Comes now Plaintiff, Margaret Forst, by          counsel, and for her Complaint for             Damages

 against Defendant Target Corporation, respectfully states as follows:


           1.      At   all   times relevant hereto, Defendant Target Corporation (“Target”) owned,


 occupied, operated, controlled, managed, maintained and/or supervised the retail premises,


 property, building and        common areas known as       Target located at 1300 E. 86th Street, #35,


 Indianapolis,    Marion County, Indiana.

           2.      On 0r about October 28,       201 8, Plaintiff Margaret Forst was an invitee 0n the


 premises owned, occupied, operated, controlled, managed, maintained or supervised by Defendant


 Target.


           3.      At that time and place,    Plaintiff Margaret Forst               parked her vehicle in a handicapped


 spot, exited her vehicle       and began walking toward the entrance of the store When an errant               cart in


 the parking lot hit her      body from behind, with enough force               t0   knock her down.

           4.      Defendant Target, by and through         its    employees and/or agents, failed t0 maintain the


 store premises in a reasonably safe condition.




                                                     EXHIBIT "A"
Case 1:20-cv-03015-JMS-MJD Document 1-1 Filed 11/17/20 Page 2 of 14 PageID #: 6




            5.        The above-described          incident    was a   direct   and proximate    result   0f the careless and


 negligent acts and omissions 0f Defendant Target, as an entity, and                     by and through          its   agents and/or


 employees.


            6.        Defendant Target, as an         entity    and by and through      its   agents and/or employees,         was

 careless   and negligent     in a   number 0f particulars,         including, but not limited to:


                      a.       Failing to       remove   errant shopping carts        from the parking          lot;



                      b.       Failing t0 maintain        its   premises in a reasonably safe condition for invitees;


                      c.       Failing to adequately inspect             its   premises for hazardous conditions;


                      d.       Failing t0 post 0r otherwise give adequate warnings t0                     its   invitees about


           the hazardous condition; and


                      e.       Failing t0       remove or    correct a hazardous condition          0n    its   premises.



            7.        As   a direct and proximate result 0f the careless and negligent acts and omissions of


 Defendant Target and         its   agents and/or employees, Plaintiff Margaret Forst sustained permanent


 injuries to her person, including but not limited to                an injury to her   left   lower extremity. She has


 incurred doctor, hospital, and medical expenses, and she Will continue to incur such expenses in the


 future as a result of her injuries.        She has incurred miscellaneous and incidental expenses as a                       result


 0f her   injuries,   and Will incur such expenses           in the future as a result    0f her   injuries.     She has endured


 pain, suffering,     and mental anguish, and she            Will continue to endure pain, suffering,             and mental


 anguish as a result of her         injuries.   Her   ability t0 function as a       Whole person has been impaired.

           WHEREFORE, Plaintiff Margaret Forst prays for an award of damages against Defendant

 Target in an amount that Will fully and fairly compensate her for the damages sustained, for costs 0f


 this action, for     prejudgment      interest,   and for   all   other just and proper relief in the premises.
Case 1:20-cv-03015-JMS-MJD Document 1-1 Filed 11/17/20 Page 3 of 14 PageID #: 7




                                    Respectfully submitted,


                                    TABOR LAW FIRM, LLP




                                    By:   /s/   Carol A. Townsend
                                          Carol A. Townsend, N0. 25840-49
                                          Attorney for Plaintiff


 TABOR LAW FIRM, LLP
 3610 River Crossing Parkway
 Suite 250
 Indianapolis, Indiana 46240
 (3 17) 236-9000 Phone
 (3 17) 581-1220 Fax
 CTownsend@taborlawﬁrm.com
Case 1:20-cv-03015-JMS-MJD Document
                           49D04-2011-1 Filed 11/17/20 Page 4 of 14 PageID
                                    0-CT-037424                              #: 8
                                                                       Filed: 10/22/2020 2:49 PM
                                                                                                                                Clerk
                                         Marion Superior Court,   Civil Division   4                           Marion County, Indiana




 STATE OF INDIANA                   )         IN   THE MARION COUNTY COURT
                                    )SS:
 COUNTY OF MARION                   )         CAUSE NO.:

 MARGARET FORST,                                                  )

                                                                  )

       Plaintiff,                                                 )

                                                                  )

       V.                                                         )

                                                                  )

 TARGET CORPORATION,                                              )

                                                                  )

       Defendant.                                                 )



                                              APPEARANCE FORM

 1.    Name    0r   names 0f initiating party 0r parties: Margaret Forst
 2     Attorney Information:
       Carol A. Townsend, #25840-49
       TABOR LAW FIRM, LLP
       3610 River Crossing Parkway, Suite 250
       Indianapolis, Indiana 46240
       Telephone: (317) 236-9000 Fax: (3 17) 581-1220
       Email: ctownsend@tab0rlawﬁrm.com
 3.    Case Type:        CT
 4.    The contact information          listed   0n the Indiana Supreme Court R011 of Attorneys           for each
       attorney     is   current and accurate as 0f the date the appearance                  is   ﬁled;
 5.    IAcknowledgment           that orders, opinions,      and notices, and
                                                                      documents served under
                                                                                       all

       TrialRule 86(G) will be sent t0 the attorney at the email address(es) on the R011 of
       Attorneys regardless of other contact information supplied by the attorney; and
 6.    IAcknowledgment that each attorney listed 0n the appearance is solely responsible for
       keeping his/her R011 0f Attorneys contact information accurate per Ind. Admis. Disc. R.
       2(A).
 7.    Are there     related cases?     No.
 8.    Additional information required by state or local rule? None.


                                                       Respectfully submitted,


                                                       /s/Carol A. Townsend                          _
                                                       Carol A. Townsend, #25840-49
                                                       Attorneyfor Plaintiﬁ”
        Case 1:20-cv-03015-JMS-MJD Document
                                   49004-2011-1 Filed 11/17/20 Page 5 of 14 PageID
                                            o-CT-o37424                        Filed:#: 9
                                                                                      10/22/2020 2:49 PM
                                                                                                                                                                                        Clerk
                                                           Marion Slxerior Court,             Civil Division     4                                             Marion County, Indiana
STATE OF INDIANA                          )           IN   THE M RION COUNTY COURT
                                          gssz
COUNTY OF MARION                                       CAUSE NO.:

MARGARET FORST,
         Plaintiff,


         V.                                                                vvvvvvvvv




TARGET CORPORATION,

         Defendant.


                                                                         SUMMONS

                TO DEFENDANT:             (Name)         Target Corporation
                                          (Address) c/o      CT Corporation System
                                                         334 North Senate Avenue
                                                         Indianapolis, Indiana 46204


         You   are hereby notiﬁed that        you have been sued by the person named                        as plaintiff   and   in the   Court indicated above.


         The nature of the    suit against  you is stated in the complaint, which                     is   attached to this   Summons.        It   also states the relief
sought or the demand     made   against   you by the plaintiffs.

         An answer or other appropriate response            in writing to the complaint                must be ﬁled        either   by you or your attorney Within
twenty (20) days, commencing the day after you receive this Summons, (or twenty-three (23) days                                       if this Summons was received by

mail), or a judgment by default may be rendered against you for the relief demanded by plaintiffs.


         If you    have a claim for   relief against the plaintiffs arising             from the same transaction or occurrence, you must                     assert   it   in   your
written answer.


         If you    need the name of an attorney, you       may   contact the Indianapolis Bar Association                         Lawyer Referral Service        at (3 17)       269-
2222.
                    10/22/2020                                   L/:-LLJL,                   (L            ETMW-ﬁ d
         Dated                                                                                                                             (Seal)
                                                               Clerk,    Marion County Court

                     (The following manner of service 0f summons                        is   hereby designated.)

              XX      Registered or celtiﬁed mail.


                     Service at place of employment, to-wit:


                     Service on individual     ---   (Personal 0r copy                 ab    e addr
                                                                         ) at



                     Service on agent. (Specify)


                     Other service. (Specify)


Carol A. Townsend, #25840-49
TABOR LAW FIRM, LLP
3610 River Crossing Parkway, Suite 250
Indianapolis, IN 46240
3 17-236-9000
Attorney for Plaintiff
      Case 1:20-cv-03015-JMS-MJD Document 1-1 Filed 11/17/20 Page 6 of 14 PageID #: 10

                                                 CERTIFICA TE         OF MAILING
         hereby certify that on the
         |                                day of October, 2020, mailed a copy of this Summons and a copy ofthe
                                                                      |




complaint to the defendant, Target Corporation. c/o Registered Agent: CT Corporation System, by certified mail,
requesting a return receipt, at the address furnished by the plaintiff.



Dated:




                                                                            By:
                                                                                     Carol A. Townsend, #25840-49
                                                                                     TABOR LAW      FIRM, LLP
                                                                                     3610 River Crossing Pkwy., Suite 250
                                                                                     Indianapolis, IN 46240
                                                                                     31 7-236-9000
                                                                                     Attorney for Plaintiff



                                         RETURN ON SER VICE 0F SUMMONS BYMAIL
         I hereby certify that the attached return receipt was received by me showing that the Summons and a copy 0f the complaint

mailed t0 defendant                              was accepted by the defendant 0n the         day 0f          2020.   ,



         I hereby certify that the attached return receipt was received by me showing that the Summons and a copy 0f the complaint

was returned not accepted 0n the           day 0f         ,
                                                             2020.
         Ihereby certify that the attached return receipt was received by   me    showing   that the   Summons and a copy of the complaint
mailed to defendant                                  was accepted by                                   on behalf of said defendant on the
         day of              ,
                                 2020.
                                                                                     Clerk,   Marion County Court

                                                                                     By:
                                                                                        Deputy
20-cv-03015-JMS-MJD       Document 1-1 COMPLETE
  SENDER: COMPLETE THIS SECTION         Filed 11/17/20
                                                THIS SECTION Page    7 of 14 Page
                                                             ON DEl [VERY

     I Complete items 1, 2, and 3.
 i
     l Print your name and address on the reverse
 \
       so that we can return the card to you.
                                                                                                       C.DateofDeuvery
 ‘


     I Attach this card to the back of the mailpieoe.
         mmmmmtspacepeqnits.                                                                      ‘\

 L—
                                                                                         diffmﬂun’iemﬂ nYes
 I




 |           Target Corporation
                                                                                    deliveryaddmbelm:      D No
                                                        1

 l

     .
         c/o CT Corporation
 l                          System
 i
          334 North Senate Avenue
 |




 |
         Indianapolis, Indiana               46204
 |




 |




 |
                                                                3. Service
                                                                [:1
                                                                             mWed Wm
                                                                      Mun Signam
                                                                U AduIF Signatpfe
                                                                                    W‘

              9590 9402 3949 8060 1278 65
 I




     2. Article   Number   (Transfer fmm   min lam
             701.6         1.530       DUB].    HOLE        535'?

     PS Form 381 1,        JuIy   2015 PSN 7530-02-ooo-9053
             USPS TRA.C,KN.G #
20-cv-03015-JMS-MJD       Document 1-1 Filed 11/17/20 Page     8 of
                                                       First-Class    14 Page
                                                                   Mail
                                                                                      Postage     & Fees         Paid
                                                                                      USPS
                                                                                      Permit No. 6-1 0



      qS‘lD   RUDE   39W       BDEU 1278 ES
                           °   Senden Please                   name   address, and Z|P+4'             box'
    United States                               print   your                                in this
                                                                                                             I

    Postal Service


                                                          Marion County Clerk
                                              200   E.    Washington          Street,#W-1 22
                                                    Indianapolis,          Indiana 46204


                                                                                                             |




                                                                                    DOT               '




                 XQ'}            'l'v   ‘1'
                                              mh'inh’lHH'IQQf‘thEgN‘0574'2”!"
Case 1:20-cv-03015-JMS-MJD Document 1-1 Filed 11/17/20 Page 9 of 14 PageID   #:11/16/2020
                                                                        Filed:  13        9:52 AM
                                                                                                                         Clerk
                                                                                                        Marion County, Indiana




                          IN THE MARION COUNTY SUPERIOR COURT 4

                                           STATE OF INDIANA

 MARGARET FORST,                                   )
                                                   )
                  Plaintiff,                       )
                                                   )
                  vs.                              )    CAUSE NO.: 49D04-2010-CT-037424
                                                   )
 TARGET CORPORATION,                               )
                                                   )
                           Defendant.              )

                        E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

 1.   The party on whose behalf this form is being filed is:

                  Initiating:              Responding: XX                   Intervening:    ; and

 the undersigned attorney and all attorneys listed on this form now appear in this case for the following
 parties:

 Name of party Target Corporation


 Address of party (see Question #6 below if this case involves a protection from abuse order, a
 workplace violence restraining order, or a no-contact order)




 Telephone # of party____________________________________________________________
 (List on continuation page additional parties this attorney represents in this case.)

 2.   Attorney information for service as required by Trial Rule 5(B)(2):

          Name: Jeffrey S. Zipes                           Attorney Number: 15303-29
          Address: Coots, Henke & Wheeler, P.C.            Telephone:    317 844-4693
                   255 East Carmel Drive                   FAX:           317 573-5385
                   Carmel, Indiana 46032-2689       Computer Address: jzipes@chwlaw.com
                 (List on continuation page additional attorneys appearing for above party)


 IMPORTANT: Each attorney specified on this appearance:

      (a) certifies that the contact information listed for him on the Indiana Supreme Court Roll of Attorneys
          is current and accurate as of the date of this Notice of Appeal;
Case 1:20-cv-03015-JMS-MJD Document 1-1 Filed 11/17/20 Page 10 of 14 PageID #: 14



       (b) acknowledges that all orders, opinions, and notices from the court in this matter that are
           served under Trial Rule 86(G) will be sent to the attorney at the email address(es) specified
           by the attorney on the Roll of Attorneys regardless of the contact information listed above for
           the attorney; and
       (c) understands that he is solely responsible for keeping his Roll of Attorneys contact information
           accurate, see Ind. Admis. Disc. R. 2(A).

  Attorneys can review and update their Roll of Attorneys contact information on the Clerk of Courts Portal
  at http://portal.courts.in.gov.

  3.    This is a   CT     case type as defined in administrative rule 8(B)(3):

  4.    This case involves child support issues. Yes:   No: X (If yes, supply social security numbers
  for all family members on separately attached document filed as confidential information on light green
  paper. Use Form TCM-TR3.1-4.)

  5.    This case involves a protection from abuse order, a workplace violence restraining order, or a no-
  contact order. Yes:        No     XX (If Yes, the initiating party must provide an address for the purpose
  of legal service but that address should not be one that exposes the whereabouts of a petitioner.) The party
  shall use the following address for purposes of legal service:

                    Attorney’s address
                    The Attorney General Confidentiality program address
                           (Contact the Attorney General at 1-800-321-1907 or e-mail address is
                           confidential@atg.state.in.us).
                    Another address (provide)

  This case involves a petition for involuntary commitment. Yes:           No: X__

  6.      If Yes above, provide the following regarding the individual subject to the petition for
  involuntary commitment:

                    a.    Name of the individual subject to the petition for involuntary commitment if it is
                          not already provided in #1 above:
                          ____________________________________________

                    b.    State of Residence of person subject to petition: _______________

                    c.    At least one of the following pieces of identifying information:
                          (i)      Date of Birth ___________
                          (ii)     Driver’s License Number ______________________
                                   State where issued _____________ Expiration date __________
                          (iii)    State ID number ____________________________
                                   State where issued _____________ Expiration date ___________
                          (iv)     FBI number __________________________
                          (v)      Indiana Department of Corrections Number _________________
                          (vi)     Social Security Number is available and is being provided in an attached
                                   confidential document. Yes ____ No ____

  7.   There are related cases.   Yes:     No: X (If yes, list on continuation page)
Case 1:20-cv-03015-JMS-MJD Document 1-1 Filed 11/17/20 Page 11 of 14 PageID #: 15



  8.   Additional information required by local rule: ____________________________________

  9. There are other party members represented by undersigned counsel: Yes:         No: X     (If yes, list on
  continuation page)

  10. This form has been served on all other parties. Certificate Of Service is attached: Yes:X No:



                                                   /s/ Jeffrey S. Zipes
                                           Jeffrey S. Zipes 15303-29
                                           Target Corporation, Defendant


                                     CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on November 16, 2020, I electronically filed the
  foregoing document using the Indiana E-filing System (“IEFS”). I certify that the foregoing person
  was electronically served a copy of the foregoing document:

  Carol A. Townsend
  Tabor Law Firm, LLP
  3610 River Crossing Parkway, Suite 250
  Indianapolis, IN 46240


                                                           /s/ Jeffrey S. Zipes
                                                           Jeffrey S. Zipes




  Jeffrey S. Zipes      15303-29
  COOTS HENKE & WHEELER, P.C.
  255 East Carmel Drive
  Carmel, IN 46032
  (317) 844-4693
  jzipes@chwlaw.com
Case 1:20-cv-03015-JMS-MJD Document 1-1 Filed 11/17/20 Page 12 of 14 PageID
                                                                        Filed:#: 16
                                                                               11/16/2020 9:52 AM
                                                                                                                Clerk
                                                                                               Marion County, Indiana




                           IN THE MARION COUNTY SUPERIOR COURT 4

                                         STATE OF INDIANA

  MARGARET FORST,                                )
                                                 )
                 Plaintiff,                      )
                                                 )
                 vs.                             )   CAUSE NO.: 49D04-2010-CT-037424
                                                 )
  TARGET CORPORATION,                            )
                                                 )
                           Defendant.            )

                  DEFENDANT’S MOTION FOR EXTENSION OF TIME TO
                   ANSWER PLAINTIFF’S COMPLAINT FOR DAMAGES

         Defendant, Target Corporation, by counsel, respectfully moves the Court for an extension

  of time within which to answer Plaintiff’s Complaint. In support of said Motion, Defendant states

  as follows:

         1.      This matter was initially filed by Plaintiff on or about October 22, 2020. Service

  was perfected upon Defendant on or about October 26, 2020. Defendant’s responsive pleading is

  due on or about November 18, 2020.

         2.      Undersigned counsel has just been retained in this matter to represent the

  Defendant=s interests.

         3.      Undersigned counsel requires an additional thirty (30) days to investigate the facts

  and circumstances surrounding this incident in order to prepare an adequate answer and responsive

  pleading.

         WHEREFORE, the Defendant, Target Corporation, requests a thirty (30) day extension of

  time, through and including, December 18, 2020, within which to file their responsive pleading to

  the Plaintiff’s Complaint, and for all other relief just and proper in the premises.
Case 1:20-cv-03015-JMS-MJD Document 1-1 Filed 11/17/20 Page 13 of 14 PageID #: 17




                                                      Respectfully Submitted,

                                                      COOTS, HENKE & WHEELER, P.C.


                                                       /s/ Jeffrey S. Zipes
                                                      Jeffrey S. Zipes         #15303-29
                                                      Attorney for Target Corporation,
                                                      Defendant


                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on November 16, 2020, I electronically filed the
  foregoing document using the Indiana E-filing System (“IEFS”). I certify that the foregoing person
  was electronically served a copy of the foregoing document:

  Carol A. Townsend
  Tabor Law Firm, LLP
  3610 River Crossing Parkway, Suite 250
  Indianapolis, IN 46240



                                                       /s/ Jeffrey S. Zipes
                                                      Jeffrey S. Zipes



  Jeffrey S. Zipes, #15303-29
  COOTS HENKE & WHEELER, P.C.
  255 East Carmel Drive
  Carmel, IN 46032
  (317) 844-4693
  (317) 573-5385 (fax)
  jzipes@chwlaw.com




                                                  2
Case 1:20-cv-03015-JMS-MJD Document 1-1 Filed 11/17/20 Page 14 of 14 PageIDF#:I18
                                                                                L                                           ED
                                                                                                                   November 16, 2020
                                                                                                              CLERK OF THE COURT
                                                                                                                MARION COUNTY
                                                                                                                            CF
                                IN   THE MARION COUNTY SUPERIOR COURT 4

                                                  STATE OF INDIANA

  MARGARET FORST,                                            )



                        Plaintiff,                           g



                        vs.                                  g   CAUSE NO.:     49D04-2010-CT-037424

  TARGET CORPORATION,                                        g



                                Defendant.                   g



                                     ORDER GRANTING EXTENSION OF TIME
           Defendant, Target Corporation, by counsel, having ﬁled               its   Motion   for Extension of Time


  to   Answer    Plaintiff’s    Complaint.      And   the Court having    examined said Motion and being duly

  advised in the premises,           now ﬁnds   that said   Motion should be   GRANTED.

            IT IS,      THEREFORE, ORDERED, ADJUDGED AND DECREED that Defendant, Target

  Corporation,     is   hereby granted a   thirty (30)      day extension 0f time,   to   and including December   18,


  2020, to respond to Plaintiff’ s Complaint.



                  November 16, 2020
  DATED:
                                                                    JUDGE,   MARION SUPERIOR COURT 4
  Copies   t0:



  Jeffrey S. Zipes
  Coots,   Henke     & Wheeler, P.C.
  255 E. Carmel Drive
  Carmel, IN 46032


  Carol A. Townsend
  Tabor Law Firm, LLP
  3610 River Crossing Parkway, Suite 250
  Indianapolis, IN 46240
